United States 22, 2007 Appeals
                                                               May Court of
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 06-50220
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REAGAN SULLIVAN,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 1:05-CR-191-1
                        --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Reagan Sullivan has requested

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Sullivan has filed a response.

The record is insufficiently developed to allow consideration at

this time of Sullivan’s claims of ineffective assistance of

counsel.   See United States v. Cantwell, 470 F.3d 1087, 1091 (5th

Cir. 2006).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-50220
                               -2-

     Our independent review of the record, counsel’s brief, and

Sullivan’s response discloses no nonfrivolous issue for appeal,

except that the district court’s written judgment fails to

reflect the dismissal of Count Five and Count Six of the

indictment against Sullivan.   These counts were dismissed by the

district court on the Government’s motion.   A simple remand to

correct such an omission or oversight is proper.   See United

States v. Powell, 354 F.3d 362, 372 (5th Cir. 2003); see also

FED. R. CRIM. P. 36.

     Accordingly, we GRANT counsel’s motion for leave to

withdraw, AFFIRM Sullivan’s conviction and sentences, and REMAND

to the district court with an instruction to correct the judgment

to reflect dismissal of Count Five and Count Six against

Sullivan.